DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the limit rate of change of the current in the node smoothening circuit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the limit rate of change of the current in the cluster smoothening circuit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the limit rate of change of the current in the node smoothening circuit" and "the limit rate of change of the current in the cluster smoothening circuit". Claim 13 recites “a limit of a rate of change of current”.  It is unclear as to the relationships between “a limit of a rate of change of current”, "the limit rate of change of the current in the cluster smoothening circuit", and "the limit rate of change of the current in the node smoothening circuit". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-17, 20-21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khatri et al. (US 20170031431) in view of Grochowski (US 6636976).
Regarding claim 1, Khatri teaches
An activity smoothener circuit in an integrated circuit (IC), the activity smoothener circuit comprising: 
a plurality of circuit blocks (tiles) each comprising an execution circuit, each of the plurality of tiles configured to: (Fig. 1 (180, 182 - CPUs))
generate an indication of desired activity of the tile; (Fig 1A, (180, 182 – CPUs); (Fig. 1A. [0046], “node controllers 160A-D can track and record power usage and workload data for each CPU within each processing node.”)
receive an indication of actual activity for the tile; and ([0046], “node controllers 160A-D can track and record power usage and workload data for each CPU within each processing node. As a result, node controllers 160A-D can set a central processing unit (CPU) peak power limit for each CPU within each of the processing nodes based on the node peak power threshold. In response to the CPU peak power limit being set for a corresponding CPU, the CPU dynamically adjusts an operating frequency based on the CPU peak power limit.”)
control task execution activity in the execution circuit of the tile according to the indication of actual activity for the tile; and ([0046], “In response to the CPU peak power limit being set for a corresponding CPU, the CPU dynamically adjusts an operating frequency based on the CPU peak power limit.”)
a smoothening circuit for a cluster including a plurality of tiles, the smoothening circuit configured to: 
receive the indications of desired activity from each of the plurality of tiles; (Fig. 1A. [0046], “node controllers 160A-D can track and record power usage and workload data for each CPU within each processing node.”)
generate an indication of desired activity in the cluster based on the plurality of indications of desired activity in the tiles; (Fig. 5A, [0072], “Micro-controller 122 triggers the node controllers 160A-D to transmit the potential peak power ranges 332 and potential average power ranges 334 to micro-controller 122 … At block 506, micro-controller 122 receives and stores the potential peak power ranges 332 and potential average power ranges 334 to PMM memory 220. The node controllers 160A-D track the power-usage data 322 and workload data 330 for each of the processing nodes, and micro-controller 122 triggers the node controllers 160A-D to transmit the tracked power-usage data and workload data from the node controllers 160A-D to micro-controller 122 (block 507)”)
receive an indication of actual activity for the cluster based on the indication of desired activity for the cluster; and ([0074], “Micro-controller 122 determines the node peak power limits or thresholds 230 (i.e. node peak limits 166, 232, 234 and 236) and the node average power limits or thresholds 240 (i.e. node average limits 168, 242, 244 and 246) for each of the processing nodes based on the power-usage data and workload data … At block 514, micro-controller 122 transmits the respective node peak power limit or threshold 230 and the respective node average power limit or threshold 240 to the respective processing nodes 150A-D”)
generate the indications of actual activity for each of the plurality of tiles based on the indications of desired activity in the tiles, the indication of actual activity in the cluster, and a limit of a rate of change of current in IC. ([0075], “Micro-controller 122 triggers the node controllers 160A-D to determine and set a CPU peak power limit 186, 190 based on the node peak power thresholds 230 and a CPU average power limit 188, 192 based on the node average power thresholds 240 for each CPU (i.e. CPU 1 180 and CPU 2 182) within each respective processing node (block 516).” Where paragraphs [0046], [0072], and [0074] show the process of requesting/generating current/desired activity from the CPU’s to the node controller to the rack controller and an allocation of actual power limitations are sent back from the rack controller to the node controller to the CPU’s)
Khatri teaches monitoring current in the nodes but does not teach using a limit to a rate of change of current. Grochowski teaches
a limit of a rate of change of current. (col. 3, lines 55-60, “if the current change is increasing faster than a first threshold, the flow of instructions through pipeline 120 may be reduced. If the estimated current change rate is decreasing faster than a second threshold, a functional unit 124' that might otherwise be deactivated can be left activated to slow the current drop.”)
Khatri and Grochowski are analogous art. Khatri teaches a hierarchical structure for controlling activity/power in a system. Grochowski is cited to teach a similar concept of throttling component to control power and voltage droop in a system.  Based on Growchowski, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khatri to limit the rate of current change for the system.  Furthermore, being able to limit the rate of current change for the system improves on Khatri by being able to prevent voltage droop by throttling components in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to prevent voltage droop.
Regarding claim 2, Khatri teaches wherein the execution circuit comprises a general-purpose processing circuit or an accelerator circuit. (Fig. 1A, (180, 182, CPU’s)
Regarding claim 3, Grochowski teaches each of the plurality of tiles further comprising a work queue configured to receive tasks to be executed by the execution circuit, wherein the indication of desired activity indicates whether the work queue received a task to be executed. (col. 5, lines 1-8, “The functional units 124 of FIG. 1 that are activated by different instructions may represent various combinations and subsets of the execution resources indicated for pipeline 120. CCU 130 monitors activity states for selected functional units 124', estimates current changes from the monitored activity states, and adjusts the activity level of processor 110 accordingly. For example, one functional unit 124' may include a floating-point register”)
Regarding claim 4, Grochowski teaches wherein the indication of desired activity further indicates whether the execution circuit is currently executing a task. (col. 2, line 10-13, “The amount of current used by processor 110 is determined by the level of activity in various functional units 124 generated by the instructions (or lack thereof) in pipeline 120.”)
Regarding claim 5, Grochowski teaches wherein the indications of desired activity of the plurality of tiles are one-bit binary signals. (col. 3, lines 44-46, “the activated/deactivated state of selected functional units 124' are monitored.”)
Regarding claim 8, Grochowski teaches wherein in response to the indication of actual activity in the tile, the execution circuit executes fake work that generates results which are discarded. (col. 7, lines 17-24, “ the thresholds may represent maximum and minimum values for the current (i) or maximum positive and negative values of di/dt. If .DELTA.I is larger than the first threshold, throttle circuit 330 reduces processor activity. This may be done, e.g., by injecting bubbles into execution pipeline 120. Here, "bubble" refers to a lack of activity in the execution pipeline such as when a no-operation (NOP) propagates through the pipeline stages.”)
Regarding claim 10, Khatri teaches wherein the smoothening circuit configured to generate an indication of desired activity in the cluster further comprises summing the indications of actual activity in the tiles. ([0046], “node controllers 160A-D can track and record power usage and workload data for each CPU within each processing node.” [0061], “receives power-usage data 322 and workload data 330 from several node controllers 160. The received data 322/330 includes current node power consumption 324 and a current node workload 330 for each processing node 150A-D within the IHS”)
Regarding claim 11, Grochowski teaches wherein the limit of a rate of change of current in the IC is programmed in the smoothening circuit and corresponds to a limit of a rate of change of activity in the plurality of tiles. (col. 3, lines 55-60, “if the current change is increasing faster than a first threshold, the flow of instructions through pipeline 120 may be reduced. If the estimated current change rate is decreasing faster than a second threshold, a functional unit 124' that might otherwise be deactivated can be left activated to slow the current drop.”)
Regarding claim 12, Grochowski teaches the smoothening circuit further comprises programmable registers configured to indicate at least one of: an indication of the number of the plurality of tiles; a floor (minimum) and a ceiling (maximum) for the indications of actual activity for each of the plurality of tiles; a limit of a rate of change of current (di/dt) increase; and a limit of a rate of change of current decrease. (col. 3, lines 55-60, “if the current change is increasing faster than a first threshold, the flow of instructions through pipeline 120 may be reduced. If the estimated current change rate is decreasing faster than a second threshold, a functional unit 124' that might otherwise be deactivated can be left activated to slow the current drop.”)
Regarding claim 13, Khatri teaches 
An integrated circuit (IC) comprising an activity smoothener circuit comprising: 
a plurality of cluster smoothening circuits (Fig. 1A, 106A - Node controller) each configured to: 
receive indications of desired activity for each of a plurality of circuit blocks (tiles) (Fig 1A, (180, 182 – CPUs); (Fig. 1A. [0046], “node controllers 160A-D can track and record power usage and workload data for each CPU within each processing node.”)
generate an indication of desired activity for the plurality of tiles based on the plurality of indications of desired activity; ([0073], “Micro-controller 122 receives the power usage data 322 and workload data 330 for each of the processing nodes 150A-D and the total available system power 313 and stores the power usage data, the workload data, and the total system power data to PMM memory 220”, where the power usage/workload data from the node is an indication of desired activity)
receive an indication of actual activity for the plurality of tiles; and ([0075], “the node controllers 160A-D to determine and set a CPU peak power limit 186, 190 based on the node peak power thresholds 230 and a CPU average power limit 188, 192 based on the node average power thresholds 240 for each CPU (i.e. CPU 1 180 and CPU 2 182) within each respective processing node (block 516). The CPU peak power limits 186, 190 and CPU average power limits 188, 192 are stored to system memory 184.”)
generate an indication of actual activity for each of the plurality of tiles based on the indications of desired activity for each of the plurality of tiles, the indication of actual activity for the plurality of tiles, and a limit of a rate of change of current; and ([0075], “the node controllers 160A-D to determine and set a CPU peak power limit 186, 190 based on the node peak power thresholds 230 and a CPU average power limit 188, 192 based on the node average power thresholds 240 for each CPU (i.e. CPU 1 180 and CPU 2 182) within each respective processing node (block 516). The CPU peak power limits 186, 190 and CPU average power limits 188, 192 are stored to system memory 184.” And [0078], “In response to determining that the current CPU peak power consumption is approaching the CPU peak power limits, the corresponding CPU (i.e. CPU 1 180, CPU 2 182) estimates a current peak power level based on the workload data 330 and adjusts the operating frequency (i.e. CPU 1 operating frequency 352, CPU 2 operating frequency 354) of the CPU such that the current peak power level remains less than the CPU peak power limits 186, 190 (block 524).)
a node smoothening circuit configured to: (Fig. 1A (110 - Management controller)
receive from each of the plurality of cluster smoothening circuits, the indication of desired activity for the plurality of tiles; ([0072], “The node controllers 160A-D track the power-usage data 322 and workload data 330 for each of the processing nodes, and micro-controller 122 triggers the node controllers 160A-D to transmit the tracked power-usage data and workload data from the node controllers 160A-D to micro-controller 122 (block 507)” where desired activity is maintaining the current workload/power)
generate an indication of desired activity for the plurality of cluster smoothening circuits based on the indications of desired activity received from each of the plurality of cluster smoothening circuits; ([0072], “The node controllers 160A-D track the power-usage data 322 and workload data 330 for each of the processing nodes, and micro-controller 122 triggers the node controllers 160A-D to transmit the tracked power-usage data and workload data from the node controllers 160A-D to micro-controller 122 (block 507)” where desired activity is maintaining the current workload/power)
receive an indication of actual activity for the plurality of cluster smoothening circuits; and ([0074], “Micro-controller 122 determines the node peak power limits or thresholds 230 (i.e. node peak limits 166, 232, 234 and 236) and the node average power limits or thresholds 240 (i.e. node average limits 168, 242, 244 and 246) for each of the processing nodes based on the power-usage data and workload data, and micro-controller 122 stores the node peak power limits or thresholds 230 and the node average power limits or thresholds 240 in PMM memory 220 (block 512).”)
for each of the plurality of cluster smoothening circuits, 
generate the indication of actual activity for the plurality of tiles based on the indications of desired activity for the plurality of tiles received from each of the plurality of cluster smoothening circuits, the indication of actual activity for the plurality of cluster smoothening circuits, and a limit of a rate of change of current. ([0067], “PMM 120 transmits the peak and sustained power limits to the node controllers 160 (FIG. 1) within each of the processing nodes 150A-D (FIG. 1).”, [0072], “The node controllers 160A-D track the power-usage data 322 and workload data 330 for each of the processing nodes, and micro-controller 122 triggers the node controllers 160A-D to transmit the tracked power-usage data and workload data from the node controllers 160A-D to micro-controller 122 (block 507)”, And [0075], “Micro-controller 122 triggers the node controllers 160A-D to determine and set a CPU peak power limit 186, 190 based on the node peak power thresholds 230 and a CPU average power limit 188, 192 based on the node average power thresholds 240 for each CPU (i.e. CPU 1 180 and CPU 2 182) within each respective processing node (block 516). The CPU peak power limits 186, 190 and CPU average power limits 188, 192 are stored to system memory 184. In one embodiment, node controllers 160A-D, executing node power control firmware 340, determines and sets the CPU peak power limits and the CPU average power limits for each CPU with each of the processing nodes 150A-D.”)
Khatri teaches monitoring current in the nodes but does not teach using a limit to a rate of change of current. Grochowski teaches
a limit of a rate of change of current. (col. 3, lines 55-60, “if the current change is increasing faster than a first threshold, the flow of instructions through pipeline 120 may be reduced. If the estimated current change rate is decreasing faster than a second threshold, a functional unit 124' that might otherwise be deactivated can be left activated to slow the current drop.”)
Khatri and Grochowski are analogous art. Khatri teaches a hierarchical structure for controlling activity/power in a system. Grochowski is cited to teach a similar concept of throttling component to control power and voltage droop in a system.  Based on Growchowski, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khatri to limit the rate of current change for the system.  Furthermore, being able to limit the rate of current change for the system improves on Khatri by being able to prevent voltage droop by throttling components in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to prevent voltage droop.
Regarding claim 16, Khatri teaches further comprising a clock signal from each of the plurality of cluster smoothening circuits to the node smoothening circuit. (Fig. 1A (156 – I2C), [0039], “includes a management controller (MC) 110 that is communicatively coupled to processing nodes 150A-D via an I2C bus 156 and an Ethernet bus or cable 158.”)
Regarding claim 17, Khatri teaches wherein each of the plurality of cluster smoothening circuits is further configured to: receive a request signal corresponding to the indications of actual activity of the plurality of tiles; and transmit an acknowledge signal corresponding to each of the request signals. (Fig. 1A, (156 – I2C), [0039], “includes a management controller (MC) 110 that is communicatively coupled to processing nodes 150A-D via an I2C bus 156 and an Ethernet bus or cable 158.”)
Regarding claim 19, Khatri teaches wherein the indication of actual activity for the plurality of cluster smoothening circuits comprises the indication of desired activity for the plurality of cluster smoothening circuits from the node smoothening circuit. ([0072-74], “The node controllers 160A-D track the power-usage data 322 and workload data 330 for each of the processing nodes, and micro-controller 122 triggers the node controllers 160A-D to transmit the tracked power-usage data and workload data from the node controllers 160A-D to micro-controller 122 (block 507). … Micro-controller 122 receives the power usage data 322 and workload data 330 for each of the processing nodes 150A-D … Micro-controller 122 determines the node peak power limits or thresholds 230 (i.e. node peak limits 166, 232, 234 and 236) and the node average power limits or thresholds 240 (i.e. node average limits 168, 242, 244 and 246) for each of the processing nodes based on the power-usage data and workload data, and micro-controller 122 stores the node peak power limits or thresholds 230 and the node average power limits or thresholds 240 in PMM memory 220 (block 512). At block 514, micro-controller 122 transmits the respective node peak power limit or threshold 230 and the respective node average power limit or threshold 240 to the respective processing nodes 150A-D where the respective node peak power limit or threshold 230 and the respective node average power limit or threshold 240” Where the node controllers request an allocation of power (desired activity) and receive the allocation of power requested (actual activity))

As to claim 14, Khatri and Grochowski teach this claim according to the reasoning provided in claim 10.
As to claim 20, Khatri and Grochowski teach this claim according to the reasoning provided in claim 1.
As to claim 21, Khatri and Grochowski teach this claim according to the reasoning provided in claim 5.
As to claim 23, Khatri and Grochowski teach this claim according to the reasoning provided in claim 8.
As to claim 25, Khatri and Grochowski teach this claim according to the reasoning provided in claim 12.

Claim(s) 6-7, 9, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khatri and Grochowski as applied to claims 3 and 1 above, and further in view of Hormuth (US 20130318371).
Regarding claim 6, Khatri teaches wherein the indication of desired activity in the cluster is in a range of values from zero to a maximum. ([0081], “In response to determining that the current node average power consumption has not exceeded the node average power threshold 240 for at least one of the processing nodes, the CPUs within that processing node allow operation at a maximum allowable frequency”)
Khatri and Grochowski teach operating a maximum operational point but don’t specifically mention desired activity of zero. Hormuth teaches
the indication of desired activity in the cluster is in a range of values from zero ([0012], “During runtime, some servers could be power-constrained and consuming at the power capped level of 300 Watts while other servers could be idle” where idle is interpreted as having 0 desired activity.)
Khatri and Grochowski are analogous art. Khatri teaches a hierarchical structure for controlling activity/power in a system. Hormuth is cited to teach a similar concept of allocating power in hierarchical structures based on the activity of the components in the hierarchy.  Hormuth teaches that the processors/cpus in the structure may be operational or idle. When the CPU(s) are idle, credits can be given to another server in the rack that need more power. Based on Hormuth, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khatri and Grochowski to have 0 activity as well as a maximum for the CPU(s).  Furthermore, being able to have 0 activity when the node is underutilized allows its power to be reallocated to a different node and improves on Khatri and Grochowski by being able to efficiently use the power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to efficiently use the power in the system. 
Regarding claim 7, Khatri teaches wherein the indication of actual activity received in the cluster smoothening circuit and the indications of actual activity received in the tiles indicate actual activity in a range from 0% to 100%. ([0081], “In response to determining that the current node average power consumption has not exceeded the node average power threshold 240 for at least one of the processing nodes, the CPUs within that processing node allow operation at a maximum allowable frequency”)
Khatri and Grochowski teach operating a maximum operational point (100%) but don’t specifically mention desired activity of zero. Hormuth teaches
actual activity in a range from 0% ([0012], “During runtime, some servers could be power-constrained and consuming at the power capped level of 300 Watts while other servers could be idle” where idle is interpreted as having 0% actual activity.)
Khatri and Grochowski are analogous art. Khatri teaches a hierarchical structure for controlling activity/power in a system. Hormuth is cited to teach a similar concept of allocating power in hierarchical structures based on the activity of the components in the hierarchy.  Hormuth teaches that the processors/cpus in the structure may be operational or idle. When the CPU(s) are idle, credits can be given to another server in the rack that need more power. Based on Hormuth, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khatri and Grochowski to have 0% activity as well as 100% for the CPU(s).  Furthermore, being able to have 0% activity when the node is underutilized allows its power to be reallocated to a different node and improves on Khatri and Grochowski by being able to efficiently use the power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to efficiently use the power in the system. 
Regarding claim 9, Khatri and Grochowski teach allocating amount of activity to the tiles but do not specifically teach using credits to perform this task. Hormuth teaches wherein the indications of actual activity in the tiles are accumulated and the execution circuit is configured to execute a task in response to an accumulation of the indications of actual activity reaching a threshold. ([0034], “the BMC 126 of each respective individual server node 180 may release power credits to the BMCs 126 of other server nodes 180 of the same power group, and may claim power debits from the BMCs 126 of other server nodes 180 in the same power group in real time and as needed. As shown in FIG. 3, server nodes 180.sub.1, 180.sub.3 and 180.sub.N have been assigned highest priority (of 1) for power allocation, server node 180.sub.2 has been assigned an intermediate priority (of 2) for power allocation, and server node 180.sub.4 has been assigned lowest priority (of 3) for power allocation.”)
Khatri and Grochowski are analogous art. Khatri teaches a hierarchical structure for controlling activity/power in a system and allocating power resources. Hormuth is cited to teach a similar concept of allocating power in hierarchical structures based on the activity by using credits and debits.  Hormuth teaches that that credits may be received based on priority. Therefore, the lowest priority node may not receive the power required to execute the tasks. Based on Hormuth, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khatri and Grochowski to use credits/debits to dynamically allocate power usage in the system.  Furthermore, being able to dynamically allocate power improves on Khatri and Grochowski by being able to efficiently use the power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to efficiently use the power in the system. 
Regarding claim 18, Khatri and Grochowski do not teach Hormuth teaches further comprising: a top smoothening circuit (Fig. 2 (128 – data center manager console) configured to: receive the indication of desired activity for the plurality of cluster smoothening circuits from the node smoothening circuit; and generate the indication of actual activity for the plurality of cluster smoothening circuits based on the indication of desired activity for the plurality of cluster smoothening circuits from the node smoothening circuit. ([0030-31], “configuring multiple server rack systems 100a and 100b by remote administrator 128 in the form a data center manager console (DCMC) that in this embodiment acts as a power manager for server rack systems 100a and 100b. In this embodiment, DCMC 128 may be a dedicated power IT power console, e.g., running on a server or desktop computer that communicates across network 124. Besides the illustrated embodiment, it will be understood that similar methodology and architecture may also be employed for configuring a single server rack system 100 or more than two server rack systems 100, with each server rack system 100 including one or more blade server nodes. In the embodiment of FIG. 2, server rack systems 100a and 100b are first provided and configured as individual rack systems, e.g., by IT personnel. Next, remote administrator 128 begins by defining groups of information handling system nodes that are pooled together in a common credit/debit power pool, in this a first group is defined to include blade servers 180.sub.1 to 180.sub.N of server rack system 100.sub.a, and a second group is defined to include blade servers 180.sub.1 to 180.sub.M of server rack system 100.sub.b. The remote administrator 128 of FIG. 2 also may be employed to set various power allocation information characteristics for each of the defined groups. Examples of such power allocation information characteristics include, but are not limited to, total group (e.g., rack) level power limit, individual node (e.g., server) power caps, individual node (e.g., server) maximum power levels, individual node (e.g., server) minimum power levels, individual node (e.g., server) time limit policies governing when to credit and debit power, priority for power allocation, etc. In this regard, values of individual characteristics (e.g., priority policies, power caps, maximum power levels, minimum power levels, time limit policies, etc.) may optionally vary between the different nodes of a common power pool group.”)
Khatri and Grochowski are analogous art. Khatri teaches a hierarchical structure for controlling activity/power in a system and allocating power resources. Hormuth is cited to teach a similar concept of allocating power in hierarchical structures based on the activity by using credits and debits.  Hormuth teaches that that credits may be received based on priority. Therefore, the lowest priority node may not receive the power required to execute the tasks. Based on Hormuth, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Khatri and Grochowski to use credits/debits to dynamically allocate power usage in the system.  Furthermore, being able to dynamically allocate power improves on Khatri and Grochowski by being able to efficiently use the power in the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to efficiently use the power in the system. 

As to claim 22, Khatri, Grochowski, and Hormuth teach this claim according to the reasoning provided in claim 7.
As to claim 24, Khatri, Grochowski, and Hormuth teach this claim according to the reasoning provided in claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
September 13, 2022


/JI H BAE/           Primary Examiner, Art Unit 2187